Citation Nr: 0335305	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  03-08 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from June 1941 to December 
1945.  

This appeal is being REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action on his part be required.


						REMAND

The veteran and his representative essentially maintain that 
he has skin cancer resulting from his exposure to radiation 
while his ship was involved in operations in Sasebo, Japan, 
and Nagasaki, Japan, in 1945.  

The Board does not question that the veteran was a radiation-
exposed veteran, as defined at 38 C.F.R. § 3.309(d)(3)(i)(ii) 
and (vi) (2003).  However, a review of the record is not 
clear as to whether or not he currently even has skin cancer.  
In 1988, he had removal of a skin lesion in the left upper 
lip area.  Medical records subsequent thereto refer to a 
history of skin cancer with no signs of recurrence.  The most 
recent medical evidence of record, the report of a VA 
dermatology outpatient clinic visit in June 2003, at the 
Toledo, Ohio, VA Outpatient facility, reflects the veteran 
had a history of multiple small-cell carcinomas and actinic 
keratoses.  The assessment was a history of small-cell 
carcinomas, without recurrence.  Also noted were actinic 
keratoses.  Biopsy of the right pre-auricular area was to be 
considered, if the keratoses were not resolved.  Reference 
was also made to irritated seborrheic keratoses on the back.  
The veteran was to return in three months.  

The record reveals the veteran has not been accorded a 
special dermatologic examination to determine the nature and 
etiology of any skin disorder present.  Both the veteran's 
local representative and his accredited representative in 
Washington in October 2003 and November 2003 communications 
have asked that the veteran be accorded a special 
dermatologic examination.  

A review of the record reveals that in a May 2002 statement 
the veteran indicated that because of his age and health, the 
only place he could undergo an examination would be at the 
Ann Arbor, Michigan, VA Medical Center.  He indicated he had 
been receiving treatment for his skin disorder exclusively at 
the VA Outpatient Clinic in Toledo, Ohio.  In a March 2003 
communication he indicated that he was not able to travel to 
Cleveland.  

Further review of the record contains a lengthy informal 
hearing presentation from the veteran's accredited 
representative asking for full compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board acknowledges 
that the VCAA has redefined the obligations of VA with 
respect to notifying a veteran and assisting any veteran in 
developing his or her claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  For example, as noted by the representative, 
the VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by him, and which part, if any, VA will 
attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In other words, general form letters 
addressing the provisions of the VCAA are not sufficient. 
This violation of due process must be addressed before the 
Board can move forward with the claim.

In view of the foregoing, the Board agrees that additional 
development is in order and the case is REMANDED to the RO 
for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  The 
veteran should be informed of which 
portion of the evidence and information 
is to be provided by him and which part, 
if any, VA will attempt to obtain on his 
behalf.

2.  The RO should obtain copies of any 
treatment records from the VA Outpatient 
Clinic in Toledo, Ohio, subsequent to 
June 2003 and associate them with the 
claims folder.  

3.  The RO should then schedule the 
veteran for an examination by an 
appropriate specialist at either the VA 
Medical Center in Ann Arbor, Michigan, or 
the VA Outpatient Clinic in Toledo, Ohio, 
for the purpose of determining the nature 
and etiology of any skin disorder 
present.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the claims folder 
and indicate in the examination report 
that pertinent records contained therein 
have been reviewed.  The examiner should 
set out in the report of the examination 
an opinion as to whether the veteran has 
a skin disorder, and, if so, the examiner 
should state whether in his or her 
opinion it is at least as likely as not 
that any skin disorder present can be 
associated with the veteran's active 
service.  The complete rationale for any 
opinion expressed is requested.  

4.  If it is determined that the veteran 
has a skin disorder, the RO should 
undertake appropriate further development 
under the provisions of 38 C.F.R. 
§ 3.311, including obtaining a radiation 
dose estimate of the veteran's exposure 
to ionizing radiation based upon his 
presence at Sasebo, Japan, and his 
presence at Nagasaki, Japan, in September 
and October 1945.  

5.  When all appropriate evidentiary 
development has been completed, the RO 
should readjudicate the claim for service 
connection for a skin disorder due to 
exposure in service to ionizing 
radiation.  If the benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The veteran need take no 
action unless otherwise notified.  However, he is to be 
advised that the examination requested in the REMAND is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for any scheduled examination 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




